UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------x
UNITED STATES OF AMERICA,                             :
                                                      :    ORDER
v.                                                    :
                                                      :    14 CR 420 (VB)
RICKY PATRICK HESTER,                                 :
                           Defendant.                 :
------------------------------------------------------x

        In its opposition to defendant Hester’s pending compassionate release motion, the
government represents (i) that Hester had and recovered from COVID-19 at FCI Elkton in June
2020; and (ii) that Hester received the first dose of the Moderna vaccine on April 13, 2021, but
then refused the second dose approximately one months later. (Doc. #110 at 5, 9). Although the
government referred to Hester’s BOP medical records, it inexplicably did not provide those
records to the Court. The Court, through its courtroom deputy, asked the government to submit
Hester’s medical records, in response to which the government provided one page indicating
Hester received the first dose of the vaccine but refused the second. Given the government’s
assertion that Hester contracted and recovered from the virus in 2020, this was an insufficient
response.

        Accordingly, by no later than May 27, 2021, the government shall provide the Court with
a paper hard copy of Hester’s BOP medical records for all of 2020 and 2021. The Court will file
the records under seal.

       Further, by no later than June 4, 2021, Hester shall file a reply to the government’s
opposition, limited to the following questions:

         1.   Did Hester have, and recover from, COVID-19 in June 2020 at FCI Elkton?

         2. Has Hester been fully vaccinated?

         3. If Hester has not been fully vaccinated, is that because he refused the second dose of
            the vaccine or because of some other reason?

         4. If Hester did refuse the second dose of the vaccine, why did he do so?

Dated: May 25, 2021
       White Plains, NY                              SO ORDERED:



                                                     ____________________________
                                                     Vincent L. Briccetti
                                                     United States District Judge
